 In theTatter ofWESTINGHOUSE ELECTRICCORPORATION,EMPLOYERandINDUSTRIAL POLICE ASSOCIATION,PETITIONERCase No. 6-RC-355.-Decided November 22, 1919DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Jerold B.Sindler, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.,-Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.2IAfter the close of the hearing,the Employer moved to correct certain errors in thetranscript made at the hearing.In the absence of objections,the Employer's motion isgranted, and the transcript is hereby amended to read as corrected.Because the record and the brief fully present the positions of the parties on the issuesinvolved herein,themotion of the Intervenor,International Union,United Electrical,Radio and Machine Workers of America(CIO), Local 601, for oral argument is herebydenied.We find no merit in the Intervenor's contention that either the failure of the Petitionertomake a direct demand for recognition as exclusive bargaining representative of theEmployer's employees,or a current contract between the Employer and the Intervenorprecludes an investigation of representativesat this time.The Petitioner filed the in-stant petition and informed the Employer that it had filed a petition for certificationwith the Board.The record shows that the Employer refused to recognize the Petitioner,Advance Pattern Company,80 NLRB 29;J. I. Case Company,80 NLRB 223.The con-tract alleged as a bar,covering employees involved herein, was made effective from April1, 1947,toMarch 31,1950,and thereafter from year to year in the absence of notice ofterminate.After its initial 2-year period,this contract is no bar to a representationproceeding.Cf.Puritan Ice Company,74 NLRB 1311.87 NLRB No, 25.203 204DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The Petitioner contends that guards at the Employer's EastPittsburgh, Trafford, Linhart, and Copper Mill plant, A. B. Building,Research Laboratory, Archives Building, and Headquarters Manufac-turing Laboratory (Clark-Wright Building)in ornear Pittsburgh,Pennsylvania, excludingsergeants,lieutenants,captains;and other:supervisors, constitute a separate appropriate unit.The Employerraises noobjection to the proposed unit.The Intervenor, however,objects both to the category and plant coverage of the proposed unit,:alleging that the appropriate unit for guards should includeall tele-phone maintenance employees and other hourly rated employees atthe Employer's East Pittsburgh, Trafford, Linhart, and Copper Millplants and Homewood Service Works, excludingsupervisors.The guards, otherwise called in the record "the police," at theEmployer's several plants located in the Pittsburgharea are plant-protection employees, charged with guarding and protecting theEmployer's properties.As such, they are guards within the mean-ing of Section 9 (b) (3) of the amended Act, and may not be includedby this Board in a bargaining unit with employees other than guards.We find, therefore, without merit the Intervenor's contention that theunit appropriate for the Employer's guards should include employeesother than guards.With respect to the plant coverage of the Petitioner's proposed unitfor guards, we will examine our earlier unit findings with respect tothese employees, the history of bargaining between the Employer andthese employees, and the Employer's plant operations in the Pitts-burgh area at this time.The Employer operates many plants in the various States of theUnited States.At the time of the hearing in this proceeding, theEmployer operated, in the generalarea ofPittsburgh, Pennsylvania,10 plaints, known, respectively, as its East Pittsburgh, Trafford, Lin-hart, Copper Mill, and R. D. Nuttall plants, A.B. Building, Home-wood Service Works, Research Laboratory, ArchivesBuilding, andHeadquarters Manufacturing Laboratory (Clark-WrightBuilding).On July 9, 1937, the Board certified the Intervenoras the exclusivebargaining representative of hourly rated employees, includingguards,at the Employer'sEastPittsburgh, Trafford, Linhart,Copper Millplants, and Homewood Service Works.3Thesefive plantsconstitutedat that time the East Pittsburgh Division of the Employer's operation.'After the issuance of this certification by the Board, the Employer33 NLRB 1.4 In its decisionthe Boardfoundthat the East Pittsburgh Division corresponded to other.administrativedivisionsof the Employerin other geographical localities,such as the separatedivisionsin Cleveland,Ohio, and at Mansfield,Ohio.So far as the decision discloses, thesefive plantswere all the plants in the Pittsburgh area at that time. WESTINGHOUSE ELECTRIC CORPORATION205began operations at other plants at or near Pittsburgh.On March 27,1941, the Board certified the Intervenor as the exclusive bargainingrepresentative of production and maintenance employees, including.guards, at the Employer's R. D. Nuttall plant in Pittsburgh.5For a number of years the Employer and the Intervenor haveentered into contracts covering employees, including guards, at allplants of the Employer in the United States for whom the Intervenorand other locals of the same parent body were then the recognizedbargaining representatives..Among the employees covered in these:multi-plant contracts have been employees at the Employer's EastPittsburgh, Trafford, Linhart, Copper Mill, and R. D. Nuttall plants,and its Homewood Service Works.Although the Employer has ex-tended to employees at other plants of the Employer the benefits.accorded to employees in the multi-plant bargaining unit, such otheremployees have not been represented by the Intervenor or its sisterlocals, nor made a part of the contract unit.This situation obtainedat the time of the hearing herein.Guards at the East Pittsburgh, Trafford, Linhart, Copper Millplants and the A. B. Building generally rotate, and the guards fromthat group of buildings rotate, in case of illness, at the Research.Building and Headquarters Manufacturing Building. In 1942 or1943, a guard was transferred from the R. D. Nuttall plant to Home-wood Service Works, and in 1946 a guard was transferred from theEast Pittsburgh plant to the Homewood Service Works.Transfersof guards from one Pittsburgh area plant to another have not latelyinvolved the Homewood Service Works.No guards have been hiredor laid off at this plant for the last several years.The Petitioner would include in its proposed eight-plant unit guardsat all the plants of the Employer in the Pittsburgh area, except Home-wood Service Works and the R. D. Nuttall plant.Guards at boththese plants were covered by earlier Board certifications and have beenpart of the larger contract unit represented by the Intervenor.At the time of the hearing in this proceeding, the operations atHomewood Service Works, a repair, rather than manufacturing, plant,were under the charge of a separate vice,president, with its own indus-trial relations counsel and its own pay-roll department, and not underthe same supervision as the manufacturing plants in the same area.Hourly paid employees at the R. D. Nuttall plant, including guards,had been found by the Board in an earlier proceeding, noted above, toconstitute a separate unit apart from other employees of the Employerin the Pittsburgh area.These employees, however, were thereafter127 NLRB 1358; 30 NLRB 635. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaced in the multi-plant contract unit, by the Intervenor and theEmployer, for bargaining purposes.The particular sector or sectors of its general administration towhich the Employer has assigned the operation of one or more of theseveral plants in the Pittsburgh area are a condition which would bea factor in determining the unit or units appropriate for its produc-tion and maintenance employees.All guardsat all the Employer'splants, however,are under the over-all supervision of one superintend-ent of police and his staff of subordinates,and not under productionand maintenance supervisors in any geographic division of its opera-tions.Our previous findings respecting the appropriate units forworkers, including guards, at the Employer's six plants in the Pitts-burgh area were based on the conditions then obtaining.The ensuingbargaining contracts between the Employer and the Intervenor werebased upon the Intervenor's extent of organization and covered guardsand other employees of the Employer represented by the Intervenorand its sister locals.Neither of these factors is determinative orindicative of the scope of unit appropriate for the Employer's guardsin the Pittsburgh area under the present changed conditions.Although the Petitioner does not now seek to include in its pro-posed eight-plant unit guards at the Employer's R. D. Nuttall plantand at the Homewood Service Works, it anticipates adding theseemployees at an early date to its presently sought eight-plant guardunit, covering all other plants of the Employer at or near Pittsburgh.The great expansion of the Employer's operations makes our earlierunit finding inapplicable now.The Employer's system-wide admin-istration of its plant-protection services does not follow the divisionallines of control set up for its other employees.Because all guardsat all plants of the Employer in the Pittsburgh area have commonworking conditions under common over-all guard control, independ-ent of the type of the work done in the plant by production workers,and because these guards are subject to rotation and interchange ren-dered feasible by the common proximity of the plants, we believe thata single unit of guards at all the plants of the Employer in the Pitts-burgh area will,under the changed conditions now obtaining at theseplants, best effectuate the policies of the amended Act.We find that all guards employed at the Employer's East Pitts-burgh, Trafford, Linhart, Copper Mill, and R. D. Nuttall plants,Homewood Service Works, A. B. Building,Research Laboratory,Archives Building, and Headquarters Manufacturing Laboratory(Clark-Wright Building)in or near Pittsburgh,Peruisylvania, ex-cluding, sergeants,lieutenants,,captains,and other supervisors, con- WESTINGHOUSE ELECTRIC CORPORATION207stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act .6DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily'laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes of col-lective bargaining, by Industrial Police Association.8Because the unit found appropriate in this proceeding is somewhat more inclusive thanthat presently requested by the Petitioner, though identical with the geographic unit itultimately seeks to achieve,the Petitioner may, within 10 days of the issuance of thisdecision,withdraw its petition without prejudice.7Because the Intervenor is a labor organization admitting to membership employees otherthan guards,and may not be certified as bargaining representative of guards,the Intervenorwill not be accorded a place on the ballot.